United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1146
Issued: April 21, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 15, 2010 appellant, through her representative, filed an application for review of
a February 22, 2010 decision of an Office of Workers’ Compensation Programs’ hearing
representative who found that appellant did not establish her claim for disability compensation
for the period February 28 to August 14, 2009. This was docketed as appeal No. 10-1146.
The Board finds that this case is not in posture for decision. On September 10, 2009 the
Office found that appellant’s actual earnings as a part-time regular modified mail processing
clerk, effective February 28, 2009, fairly and reasonably represented her wage-earning capacity.
The Office found that, based on actual earnings, appellant no longer had a loss of wage-earning
capacity and reduced her wage-loss benefits to zero. Thereafter, appellant requested a hearing
and continued filing claims for wage-loss compensation. The hearing representative’s
February 22, 2010 decision referenced the September 10, 2009 decision as one that denied claims
for wage-loss compensation beginning February 28, 2009 and not as a wage-earning capacity
decision which reduced appellant’s wage-loss compensation to zero.
The Board has held that once the Office issues a formal decision on wage-earning
capacity the rating should be left in place until the claimant requests resumption of compensation
for total wage loss for more than a limited period of disability, in which instance the Office will

need to evaluate the request according to the customary criteria for modifying a formal wageearning capacity determination.1
The Board finds that appellant’s hearing request raised the issue of whether the Office
properly determined appellant’s loss of wage-earning capacity. The Board will set aside the
Office hearing representative’s February 22, 2010 decision. As noted, the issue is whether the
Office properly determined appellant’s wage-earning capacity. The Board will remand the case
for the Office to apply the proper standard of review for this issue. After such further
development as the Office deems necessary, it should issue an appropriate merit decision.
IT IS HEREBY ORDERED THAT the February 22, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for further
action consistent with this order of the Board.
Issued: April 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

2

